DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Summary
	Claim 1 and its various dependent embodiments are directed to a recombinant vector comprising a polynucleotide sequence encoding a Zika virus nonstructural protein 1 (NS1 protein).  The NS1 protein comprises an amino acid sequence comprising SEQ ID NO: 14, or an amino acid sequence having at least 90% identity with SEQ ID NO: 14 (claim 2).  SEQ ID NO: 14 is 352 amino acids and is the NS1 protein of ZIKV Cambodian strain FSS13025.  The vector further comprises one or more polynucleotide sequences encoding ZIKV E protein or truncation mutant thereof, and prM (claim 4).  The ZIKV E protein has at least 90% identity to SEQ ID NO: 4 (full-length E, 504 aa); the ZIKV E truncation mutant has at least 90% identity to SEQ ID NO: 10 (N-terminal 404 aa), SEQ ID NO: 8 (N-terminal 414 aa), or SEQ ID NO: 6 (N-terminal 415 aa); the ZIKV prM protein has at least 90% identity to SEQ ID NO: 12 (claim 5).  SEQ ID NO: 12 is 186 amino acids and is the prM protein of ZIKV Cambodian strain FSS13025.  
The vector comprising a DNA plasmid vector or an RNA viral vector, such as VSV (claims 8 and 9).  The VSV vector comprises at least one mutation in the methyltransferase-encoding region of an L protein of the vector, resulting in an amino acid mutation at, for example, position G1670 or D1762 (claim 10), specifically G1670A or D1762A (claim 12).  The VSV vector comprises SEQ ID NO: 16 (14,318 nucleotides) and encodes the mutation G1670A or D1762A, or a sequence at least 90% identical to SEQ ID NO: 16 (claim 13).
	Also claimed is an immunogenic composition comprising the vector and a pharmaceutically acceptable excipient (claim 15), and an adjuvant (claim 16).  Other embodiments include methods of inducing an effective immune response against ZIKV by administering the immunogenic composition via any one of a variety of routes (claim 17), to a human (claim 18) that is pregnancy, may be pregnant, or is trying to get pregnant (claim 19).  A subsequent dose is administered (claim 21).  In another embodiment, the method comprises expressing ZIKV NS1 in the cells of a subject from a VSV vector expressing the ZIKV protein (claim 22).  Specifically, the NS1 protein comprises an amino acid sequence comprising SEQ ID NO: 14, or an amino acid sequence having at least 90% identity with SEQ ID NO: 14 (claim 23).  The method further comprises co-expressing ZIKV E protein that has at least 90% identity to SEQ ID NO: 4 (full-length E, 504 aa), or the ZIKV E truncation mutant has at least 90% identity to SEQ ID NO: 10 (N-terminal 404 aa), SEQ ID NO: 8 (N-terminal 414 aa), or SEQ ID NO: 6 (N-terminal 415 aa); and the ZIKV prM protein has at least 90% identity to SEQ ID NO: 12 (claim 25).  
Also claimed is an expression cassette comprising a promoter operably linked to a polynucleotide encoding an ZIKV NS1 protein (claim 28), wherein the polynucleotide further encodes ZIKV E protein that has at least 90% identity to SEQ ID NO: 4 (full-length E, 504 aa), or the ZIKV E truncation mutant has at least 90% identity to SEQ ID NO: 10 (N-terminal 404 aa), SEQ ID NO: 8 (N-terminal 414 aa), or SEQ ID NO: 6 (N-terminal 415 aa); and the ZIKV prM protein has at least 90% identity to SEQ ID NO: 12 (claim 29).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 15-18, 21 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guirakhoo et al. (WO 2017/136419 A1, published August 10, 2017, cited in the IDS filed 5/8/2020, “Guirakhoo”).  The claims are summarized above and correlated to the teachings of the prior art in bold font.
Guirakhoo discloses recombinant modified vaccinia Ankara (MVA) vectors comprising ZIKV NS1, prM, E or truncated E, under the control of at least one promoter (see page 3, line 84 through page 4, line 103; page 5, lines 159-160; page 21, lines 657 through page 22, line 695) (claims 1, 4, 7 and 28).  Pharmaceutical compositions and vaccines are disclosed (which are reasonably considered immunogenic compositions) along with a pharmaceutically acceptable carrier, excipient and/or adjuvant, to be administered via a variety of routes includes intramuscular to induce an immune response (see page 25, line 780 through page 26, line 801, and page 28, lines 878-879) (claims 15-17).  The method is for humans and may be administered in more than one dose (see page 30, lines 926-928) (claims 18 and 21).  Therefore, the claims are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Guirakhoo et al. (WO 2017/136419 A1, published August 10, 2017, cited in the IDS filed 5/8/2020, “Guirakhoo”) as applied to claims 1, 4 and 28 above, and further in view of Sumathy et al. (US 2017/0014502 A1, published January 19, 2017).  The claims are correlated with the teachings of the prior art in bold font.
The claims are directed to embodiments wherein the amino acid sequence of the ZIKV NS1 protein comprises SEQ ID NO: 14, or an amino acid sequence having at least 90% identity with SEQ ID NO: 14; the ZIKV E protein has at least 90% identity to SEQ ID NO: 4 (full-length E), or comprises a ZIKV E truncation mutant has at least 90% identity to SEQ ID NO: 10 (N-terminal 404 aa), SEQ ID NO: 8 (N-terminal 414 aa), or SEQ ID NO: 6 (N-terminal 415 aa); the ZIKV prM protein has at least 90% identity to SEQ ID NO: 12.
Guirakhoo discloses the use of any ZIKV sequence (see page 23, lines 709-712), but does not specify those used in the instant invention.  The instantly claimed sequences are from strain FSS13025, which is disclosed in Sumathy et al.  Sumathy discloses vaccine compositions comprising antigen(s), such as prM, E and NS1 (see paragraph [0175]) from strain FSS13025 (see paragraph [0163]).  Sumathy’s SEQ ID NO: 8 contains an NS1 sequence (aa 795-1146 of SEQ ID NO: 8) that is 100% identical to Applicant’s SEQ ID NO: 14, an E sequence (aa 291-794 of SEQ ID NO: 8) that is 100% identical to Applicant’s SEQ ID NO: 4, a prM sequence (aa 105-290 of SEQ ID NO: 8) that is 100% identical to Applicant’s SEQ ID NO: 12 (claims 2, 5 and 29).  It would have been obvious to have used any known ZIKV sequence as suggested by Guirakhoo, such as that used by Sumathy in a similar vectored construct (see paragraph [0162]), with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 4, 7, 9, 15-19, 21, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wollacott (US 2017/0298119, published October 19, 2017, “Wollacott”) in view of Guirakhoo et al. (WO 2017/136419 A1, published August 10, 2017, cited in the IDS filed 5/8/2020, “Guirakhoo”).  The claims are summarized above and correlated with the teachings of the prior art in bold font.
Wollacott discloses live VSV recombinant vaccine as a vaccine for ZIKV (see paragraph [0167]).  Wollacott discloses immunogenic compositions comprising pharmaceutically acceptable carriers or excipients (see paragraph [1183]) (claim 15), and adjuvants (see paragraph [1180]) (claim 16).  Methods of inducing an immune response are disclosed, including multiple doses (see paragraph [1189]) (claim 21), and administration routes include intramuscular, among many others (see paragraph [1187]-[1188]) (claim 17).  Subjects include pregnant humans (see paragraph [1191]) (claims 18 and 19).  
Although Wollacott does not explicitly state that the VSV expresses ZIKV antigen, it is clearly the embodiment that Wollacott meant in the context of paragraph [0167].  Wollacott does not disclose which antigens of ZIKV, however, it would have been obvious to have selected an antigen or antigens that are known to be of immunogenic value, such as those disclosed in Guirakhoo.  Guirakhoo discloses recombinant modified vaccinia Ankara (MVA) vectors comprising ZIKV NS1, prM, E or truncated E, under the control of at least one promoter (see page 3, line 84 through page 4, line 103; page 5, lines 159-160; page 21, lines 657 through page 22, line 695).  It would have been obvious to have selected NS1, prM and E as the antigens to be expressed in Wollacott’s live VSV vector, since they are immunogenic, with a reasonable expectation of success (claims 1, 4, 7, 9, 22 and 28).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wollacott (US20170298119, published October 19, 2017, “Wollacott”) in view of Guirakhoo et al. (WO 2017/136419 A1, published August 10, 2017, cited in the IDS filed 5/8/2020, “Guirakhoo”) as applied to claims 1 and 9 above, and further in view of Whelan et al. (WO2007044483 A2, “Whelan”), evidenced by Whelan et al. (PNAS USA, 1995, 92:8388-8392).  The claims are directed to embodiments wherein the VSV vector L protein has at least one mutation selected from K1561, G1670, D1762, K1795, E1833, substituted with alanine.  
The teachings of Wollacott and Guirakhoo are summarized above, neither of which disclose a VSV having an L protein with the claimed mutation(s).  However, it would have been obvious to have used the VSV of Whelan, which is mutated at a position selected from K1561, G1670, D1762, K1795, E1833, among others, because it is attenuated and disclosed as useful for vaccines and delivering therapeutic proteins to animals, with a reasonable expectation of success (see abstract, page 6, line 33 through page 7, line 6, and page 14, lines 15-20) (claim 10).  Whelan used alanine substitutions (see page 19, lines 5-8) (claims 12 and 13).  Whelan uses the Indiana serotype as an example (see page 15, line 30), which is expected to have at least 90% sequence identity to Applicant’s SEQ ID NO: 16 which also appears to be from the Indiana serotype (see instant specification, paragraph [185], referencing pVSV1(+), which is derived from the Indiana serotype (see Whelan et al., PNAS USA, 1995, 92:8388-8392, specifically page 8388, last paragraph through page 8389, left column, first full paragraph, description of pVSV1+)) (claim 13).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 2, 5, 23, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wollacott (US20170298119, published October 19, 2017, “Wollacott”) in view of Guirakhoo et al. (WO 2017/136419 A1, published August 10, 2017, cited in the IDS filed 5/8/2020, “Guirakhoo”) as applied to claims 1 and 9 above, and further in view of Sumathy et al. (US 2017/0014502 A1, published January 19, 2017).  The claims are correlated with the teachings of the prior art in bold font.
The teachings of Wollacott and Guirakhoo are outlined above.  Wollacott discloses the use of any ZIKV strain as a source for sequences (see Wollacott, paragraph [0311]), and Guirakhoo discloses the use of any ZIKV strain as a source for sequences (see Guirakhoo, page 23, lines 709-712), but neither specify the strain used in the instant invention.  The instantly claimed sequences are from strain FSS13025, which is disclosed in Sumathy et al.  Sumathy discloses vaccine compositions comprising antigen(s), such as prM, E and NS1 (see paragraph [0175]) from strain FSS13025 (see paragraph [0163]).  Sumathy’s SEQ ID NO: 8 contains an NS1 sequence (aa 795-1146 of SEQ ID NO: 8) that is 100% identical to Applicant’s SEQ ID NO: 14, an E sequence (aa 291-794 of SEQ ID NO: 8) that is 100% identical to Applicant’s SEQ ID NO: 4, a prM sequence (aa 105-290 of SEQ ID NO: 8) that is 100% identical to Applicant’s SEQ ID NO: 12) (claims 2, 5, 23, 25 and 29).  It would have been obvious to have used any known ZIKV sequence as suggested by Wollacott and Guirakhoo, such as that used by Sumathy in a similar vectored construct (see paragraph [0162]), with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648